DETAILED ACTION
This final action is in response to the amendment filed on 11 January 2021.
Status of Claims
Claims 1-17 are pending.
Claims 1-12 were amended.
Claims 13-17 were added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 11 January 2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.
Claim Objections
Claims 1, 3, 11, and 12 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 11 January 2021. Accordingly, the objections to the claims have been withdrawn.	
However, as amended, claim 14 is objected to because of the following informalities:  
in line 4, the phrase “from ring-shaped section” should read “from a ring-shaped section”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-12 were previously rejected under 35 USC § 112. Applicant has partially addressed these issues in the amendment filed on 11 January 2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn unless noted otherwise below.
As amended, claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “the collar element” in line 2 lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitations as “a collar element.”
Regarding claim 15, the limitation “the fixing element” in line 1 lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitations as “a fixing element.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Häger et al. (US 20180094462), herein referred to as Häger.
Regarding claim 1, Häger discloses a transmission (10) for a motor vehicle latch of a moving component of a vehicle (see paragraph 0010), the transmission comprising: a tensile element (16) to transmit an opening command from a handle to the motor vehicle latch (see paragraphs 
Regarding claim 4, Häger discloses the transmission according to claim 1, wherein the sealing element is formed of a ring-shaped section (at 24) and a conical section (32) that extends from the ring-shaped section, wherein the sealing mounting surrounds the ring-shaped section and the conical section (see fig 1).
Regarding claim 15, Häger discloses the transmission according to claim 4, wherein the fixing element (thickened portion of 24; see fig 1) extends from the ring-shaped section on a side of the ring-shaped section that is opposite to a side from which the conical section extends (please note that the conical section 32 is interpreted as extending to a side of 20 that includes 22).
Regarding claim 16, Häger discloses the transmission according to claim 1, wherein the sealing mounting is formed as one part with the stop bushing as part of the stop bushing (see fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. (US 5582074), herein referred to as Kelley, in view of Aigner et al. (DE 102014221861), herein referred to as Aigner.
Regarding claim 1, Kelley discloses a transmission (12) for a motor vehicle latch of a moving component of a vehicle [Note: The italicized limitation recites an intended use for the transmission means and does not hold patentable weight. It is the position of the examiner that the transmission means disclosed by Kelley could be applied to a variety of structures, including a motor vehicle latch.], the transmission comprising: a tensile element (26) to transmit motion from a first motor vehicle component to a second motor vehicle component (i.e., from 38 to 38; see fig 1 & col 1, lines 4-9), a stop bushing (44) to connect to the first motor vehicle component or the second motor vehicle component (see figs 1 & 4), whereby the tensile element is passed through the stop bushing (see at least fig 2), wherein the stop bushing has a sealing mounting (42), and a sealing element (40) arranged in the sealing mounting (see at least fig 4), wherein the sealing element is formed in a geometrically complementary manner to an internal diameter of the sealing mounting (see figs 4 & 5; note that at least 47 is formed in a geometrically complementary manner to an internal diameter of the sealing mounting). 

Kelley does not disclose wherein the motion is an opening command, wherein the first motor vehicle component is a handle, or wherein the second motor vehicle component is a motor vehicle latch.


Regarding claim 2, Kelley (in view of Aigner) discloses the transmission according to claim 1, wherein the sealing element is surrounded at least partly by the sealing mounting (see Kelley fig 4).
Regarding claim 3, Kelley (in view of Aigner) discloses the transmission according to claim 1, wherein the sealing mounting is a hollow cylindrical shape (see Kelley fig 4) or a hollow conical shape, whereby at a first end of the sealing mounting, a collar element (Kelley 64) is formed which extends in a protruding manner from the sealing mounting (see Kelley figs 5-7).
Regarding claim 5, Kelley (in view of Aigner) discloses the transmission according to claim 3, wherein the sealing element is arranged, at least on external surfaces of the sealing element,  positively on the collar element (at least at Kelley 82; see Kelley figs 5 and 7).
Regarding claim 6, Kelley (in view of Aigner) discloses the transmission according to claim 1, wherein the collar element protrudes beyond the sealing element in the direction of a rotational axis of the sealing mounting (see Kelley fig 5; note that each 64 extends along the longitudinal axis of 42).
Regarding claim 7, Kelley (in view of Aigner) discloses the transmission according to claim 1, wherein the sealing mounting, internally, has a fixing element (recesses between each 64; see Kelley fig 6), so that the sealing element is positively and/or form-fittingly connected to the sealing mounting (see Kelley figs 7 & 8).
Regarding claim 8, Kelley (in view of Aigner) discloses the transmission according to claim 7, wherein the fixing element extends in a pin-shaped manner from the sealing mounting (please note that the examiner interprets “pin-shaped manner” as requiring the fixing element to extend longitudinally in a straight manner; see Kelley figs 5 & 6).
Regarding claim 9, Kelley (in view of Aigner) discloses the transmission according to claim 7, wherein the sealing element has a fixing element (ears between each 82; see Kelley fig 5), wherein the fixing element of the sealing element is positively and/or form-fittingly connected to the fixing element of the sealing mounting (see Kelley figs 7 & 8).
Regarding claim 10, Kelley (in view of Aigner) discloses the transmission according to claim 1, wherein the sealing mounting is formed as a plastic injection-molded component (see Kelley col 3, lines 58-61) [Note that “injection-molded” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Kelley teaches a plastic sealing mounting, the end result is the same regardless of the method used to produce the sealing mounting.] and the sealing element and/or the sealing mounting has an elastomer (see Kelley col 3, lines 29-31).
Regarding claim 11, Kelley (in view of Aigner) discloses the transmission according to claim 1, wherein the sealing mounting is positively and/or form-fittingly and/or firmly bonded to the stop bushing (see Kelley figs 2, 4, 8, & 9).
Claim 12 is rejected as applied to claim 1 above, with Kelley (in view of Aigner) further disclosing the motor vehicle latch comprising a locking mechanism with a catch and at least one pawl (see lines 24-28 of the machine translation of Aigner).
Regarding claim 13, Kelley (in view of Aigner) discloses the transmission according to claim 1, wherein the sealing element is flush mounted to an internal surface of the sealing mounting (see fig 4; note that end 50 of the sealing element 40 is flush mounted to an internal surface [at 62] of the sealing mounting 42).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed.
Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that “Kelley does not disclose that the seal body 40 is formed in a geometrically complementary manner to an internal diameter of the frame 42” and “Kelley does not suggest or provide any motivation to form the frame and the seal body to have complementary surfaces,” the examiner respectfully disagrees and points to at least Figure 4 and col 3, line 66 through col 4, line 2 in which the seal body 40 and the frame 42 are explicitly disclosed as being formed in a geometrically complementary manner at 62. Additionally, regarding Applicant’s argument that “Kelley specifically discloses that the seal body 40 and the frame are formed to be loose and are assembled by molding the connector 44 around both the seal body 40 and the frame 42 to provide the sealed interconnection,” the examiner respectfully notes that the phrase “in a geometrically complementary manner” does not require a tight fit between the components.
Applicant’s arguments with respect to claim(s) 4 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 10, 2021